DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitchell, US 7,310,843 B1.
Regarding claim 18, Mitchell teaches a structure (freight container; Figures 8-9), comprising: 
a structure periphery defining an interior having a floor structure and further defining a door opening having two lateral sides and a bottom surface; and 
a ramp mounting component (locking lug 7; Figure 9) coupled with the [exterior of the] floor structure within a width of the door opening, the ramp mounting component comprising: a vertical member positioned against a face of the door opening, the vertical member comprising an upward-
Regarding claim 22, as shown in Figure 9, the structure further includes a planar ramp component (18) coupled with a downward-facing protrusion (29) that is configured to be received by the upward-facing hook feature to secure and support the planar ramp component in an angled position relative to the door opening.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Everard et al., US 5,347,672 in view of Labreche, US 5,325,558.
Regarding claim 2, Edward teaches a sill nosing (Figures 1 and 4) comprising a horizontal member (horizontal portion of 12’) and a vertical member (unnumbered, clearly shown in Figure 4) extending downward from the horizontal member, the vertical member comprising an upward- facing hook feature.
While Edwards discloses the sill nosing being part of a portable ramp for a wheelchair to use but fails to explicitly disclose a structure having a structure periphery defining an enclosed interior and a door opening, the door opening comprising two lateral sides and a bottom surface, Labreche discloses that wheelchairs need a ramp to be able to load into or unload out of a motor vehicle (column 1 lines 9-11).  It would have been obvious to one of ordinary skill in the art to modify Edward’s sill nosing to be 
Regarding claim 3, the resulting combination includes the sill nosing comprising one or more anti-slip features since as shown in Everard’s Figure 4, the top surface comprises ribs for traction.
Regarding claim 4, the resulting combination includes the limitations; see reproduction of Everard’s Figure 4 provided below with Examiner’s annotations.

    PNG
    media_image1.png
    381
    680
    media_image1.png
    Greyscale

Regarding claim 5, the resulting combination includes the limitations, since as shown in the annotated figure above, the top surface of the medial portion is lower than a top surface of the distal portion such that the medial portion forms a channel between the proximal portion and the distal portion, the channel extending along at least a portion of the width of the door opening.
Regarding claim 6, the resulting combination includes the limitation, since as shown in Everard’s Figure 4, a top surface of the sill nosing is generally horizontal relative to the bottom surface of the door opening.

Regarding claim 8, the resulting combination includes the limitations; see reproduction of Everard’s Figure 4 provided below with Examiner’s annotations.

    PNG
    media_image2.png
    291
    565
    media_image2.png
    Greyscale

Regarding claim 9, the resulting combination includes the bottom surface of the door opening comprising a floor structure of the structure (the floor of the vehicle interior).
Regarding claim 10, the resulting combination includes the door opening comprising a door frame (the door of a motor vehicle has a door frame).








Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, US 7,310,843 B1 in view of Webber, US 6,575,516 B2.
Regarding claim 11, Mitchell teaches a structure (freight container; Figure 8-9) comprising:
a structure periphery defining an interior having a floor structure (10; interior floor of freight container) and a door opening, the door opening comprising two lateral sides and a bottom surface; and
a locking lug (7) for receiving a ramp (Figure 9).

Regarding claim 12, the resulting combination includes the limitation of the claim since the horizontal member is positioned atop a top surface of the floor structure and forms a sill nosing of the door opening.
Regarding claim 13, while it is not explicitly disclosed, it appears to be an obvious modification to have the upward-facing hook feature extend across an entirety of the width of the door opening to be able to support the entire width of a ramp.  This is a matter of mere change in size and is not a patentable distinction.
Regarding claim 14, the resulting combination includes the limitations since Mitchell further discloses a planar ramp component (18; Figure 9) coupled with a downward-facing protrusion (29; Figure 9) that is configured to be received by the upward-facing hook feature to secure and support the planar ramp component in an angled position relative to the door opening.

Regarding claim 16, the resulting combination includes the limitation since Mitchell further discloses that the downward-facing protrusion (29; Figure 9) comprises a bulbous end (bottom right portion of the protrusion).
Regarding claim 17, the resulting combination includes the limitation since Mitchell further discloses that the downward-facing protrusion comprises at least one hooked portion (portion that wraps around element 30 in Figure 9) that is configured to resist movement of the downward-facing protrusion relative to the upward-facing hook feature.
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, US 7,310,843 B1 as applied above to claim 18 in view of Beeman, US 6,009,587.
Regarding claim 19, while Mitchell fails to disclose how the locking lug is attached to the freight container, Beeman teaches providing a bracket-type support (12; Figure 2a) to rest on the floor of a structure having an interior (column 2 lines 10-11), a ramp being attached to the vertical face of the support.  It would have been obvious to one of ordinary skill in the art to modify Mitchell’s locking lug to have a bracket-type support to allow the locking lug to be attached in a way that it is supported by the floor of the freight container.  The resulting combination yields the ramp mounting component further comprising a horizontal member that extends from the vertical member, the horizontal member being coupled with a horizontal surface of the floor structure.
Regarding claim 21, the resulting combination includes the limitation since as shown in Mitchell, the upward-facing hook feature further comprises a reinforcement member (lowest vertical portion below the hook portion) that extends downward from a base of the upward-facing hook feature and contacts a front face of one or both of the door opening or the floor structure.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, US 7,310,843 B1 as applied above to claim 18 in view of Bort, US 1,360,082.
Regarding claim 20, while the resulting combination fails to disclose that the vertical member further comprises an additional hook feature that is positioned below the upward-facing hook feature, Bort teaches multiple hooks allowing for vertical adjustment.  It would have been obvious to one of ordinary skill in the art to modify Mitchell’s vertical member to have an additional hook feature in view of Bort’s disclosure so that the height of the ramp can be varied if desired.  The limitation of the additional hook feature being positioned below the upward-facing hook feature is obvious since that would be an obvious location looking at Mitchell’s Figures 8 and 9.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, US 7,310,843 B1 as applied above to claim 22 in view of Webber, US 6,575,516 B2.
Regarding claim 23, while Mitchell fails to disclose that the downward-facing protrusion is coupled with the planar ramp component using a bracket that extends around at least a portion of an end of the planar ramp component, Webber teaches a similar structure (Figure 2) and discloses a planar ramp component coupled to a protrusion using a bracket (50) that extends around at least a portion of an end of the planar ramp component.  It would have been obvious to one of ordinary skill in the art to modify Mitchell’s downward-facing protrusion in view of Webber’s disclosure to be coupled with the planar ramp component using a bracket that extends around at least a portion of an end of the planar ramp component to be able to replace either of the ramp or the bracket if necessary and not the entirety.  Additionally, it has been held that it making two elements separable is a matter of obvious design choice.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671